Title: Jacques Felix & Fils to John Adams: A Translation, 21 April 1782
From: Felix, Jacques, & Fils (business)
To: Adams, John



Leyden, 21 April 1782
Sir

I write to you as a friend of Mr. Luzac (editor of the French gazette in this town), who I have known for the past thirty-eight years.
I hope that your Excellency is pleased with the liberty I have taken in addressing you to express my particular satisfaction, as a native and free citizen of Amsterdam and the seven united provinces, to see that the objective and intent of your mission in this country has finally been fulfilled according to your desires. I have the honor to congratulate you along with the good citizens of this country.
I also learned yesterday at Mr. Luzac’s, that tomorrow you will be recognized by their high mightinesses the States General as envoy or minister plenipotentiary of the United States of America, and that there S.C. is a specific analogy between them and our republic in many respects. Purely for my own satisfaction, I made several pairs of gloves at my factory (which I operate under the name signed below), some with American wool and some with wool from these provinces. They were manufactured separately up until a certain point of perfection, never mixing the wools, and then they were joined together. Together, one with the other, a fabric that can never more be separated, each one weaker when made separately, but reinforced by manufacturing them together in this close union. I am taking the liberty of sending your Excellency the enclosed pairs that I have made from this fabric with the name of your Excellency on the left hand, since this union was made under your auspices.
How happy we would be if your Excellency would accept them and if they could be of use to you during the ceremony tomorrow, then we could add the motto to our seal Joy unto God and Adams.
Let us hope that your Excellency’s mission is satisfactory, for then it will be for the United States of America and for the good patriots of these provinces to cry out Joy unto God and to Holland and America.
We hope that your Excellency will excuse the liberty we have taken and that you would give any consideration to what we dare propose to you to accept.

Permit that by placing ourselves in your favor we have the honor to be with deep respect, sir, your excellency’s very humble and very obedient servants
Jacques Felix et fils

